Citation Nr: 0845024	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-06 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
prior to July 19, 2007, and greater than 70 percent 
thereafter, for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for chloracne as due to 
in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted service connection for PTSD, 
assigning a 10 percent rating effective October 15, 2003, and 
denied service connection for chloracne as due to in-service 
herbicide exposure.  The veteran disagreed with this decision 
in September 2004, seeking a higher initial rating for PTSD 
and service connection for chloracne.  

In a February 2005 rating decision, the RO assigned a higher 
30 percent rating for PTSD effective October 15, 2003.  The 
veteran disagreed with this decision in August 2005.  He 
perfected a timely appeal on his higher initial rating claim 
for PTSD in February 2006.

In June 2006, the veteran's claims file was transferred 
permanently to the jurisdiction of the RO in Oakland, 
California.  This facility retains jurisdiction.

In a September 2007 rating decision, the RO assigned a 
70 percent rating for PTSD effective July 19, 2007.  Because 
the initial ratings assigned to the veteran's service-
connected PTSD are not the maximum ratings available for this 
disability, this claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for chloracne 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to July 19, 2007, the veteran's service-connected 
PTSD is manifested by, at worst, occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.

3.  After July 19, 2007, the veteran's service-connected PTSD 
is manifested by, at worst, occupational and social 
impairment with deficiencies in most areas, and it is not 
totally disabling.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent 
prior to July 19, 2007, and greater than 70 percent 
thereafter, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for PTSD in the currently appealed rating decision 
issued in July 2004.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In November 2003, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete this claim, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the July 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for PTSD, and because the veteran's higher initial 
rating claim is being denied in this decision, the Board 
finds no prejudice to the veteran in proceeding with the 
present decision and any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the 
United States Court of Appeals for Veterans Claims (Court) 
held that, in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) clarified VA's notice obligations in 
increased rating claims.  The appeal for higher a initial 
rating for PTSD originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in September 
2007, as is now required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the November 2003 VCAA notice 
letter was provided prior to the July 2004 rating decision; 
thus, this notice was timely.  Because the veteran's higher 
initial rating claim is being denied, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328; see also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
provided the veteran with examinations to determine the 
current nature and severity of his service-connected PTSD.  
In summary, VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD currently is evaluated 
as 30 percent disabling prior to July 19, 2007, and as 
70 percent disabling thereafter under 38 C.F.R. § 4.130, 
DC 9411.  See 38 C.F.R. § 4.130, DC 9411 (2008).

Under DC 9411, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2008).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 41-50 indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 51-60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

A review of the veteran's service medical records indicates 
that he was not treated for PTSD during active service.  He 
denied any relevant history at his enlistment physical 
examination in May 1966.  His psychiatric system was normal 
at his enlistment physical examination.  The veteran also was 
normal clinically at his separation physical examination in 
October 1968.

The veteran's service personnel records show that he 
participated in OPERATION KINGFISHER, OPERATION KENTUCKY, 
OPERATION LANCASTER II, OPERATION SCOTLAND II, and OPERATION 
ROBIN in the Vietnam between October 1967 and September 1968.  
He was awarded the Vietnam Service Medal and Vietnam Campaign 
Medal w/Device.  He was in Vietnam from October 1, 1967, 
until October 3, 1968.

In December 2003, the National Personnel Records Center in 
St. Louis, Missouri (NPRC), confirmed that the veteran was in 
Vietnam from October 1967 to October 1968.

A review of the veteran's completed PTSD Questionnaire, date-
stamped as received by the RO on December 22, 2003, shows 
that the veteran identified several in-service stressors from 
his Vietnam service.  He described incoming artillery fire in 
November and in May 1968.  He stated that, while in Vietnam, 
he was a Scout in and around the Demilitarized Zone (DMZ).  
Attached to the PTSD Questionnaire was a "Request for 
Firearms Export License" for an enemy firearm which the 
veteran obtained while in Vietnam.  He also attached a copy 
of a DA Form 603 "War Trophy Registration/Authorization" 
which authorized him to take possession of an enemy semi-
automatic weapon which he obtained while at Dong Ha combat 
base in Vietnam as a member of H&S Company, 3rd Battalion, 4th 
Marines, 3rd Marine Division.

A review of the veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was intelligence assistant.

The post-service medical evidence shows that, on VA 
outpatient treatment in November 2002, the veteran complained 
of insomnia.  The assessment included probable mild PTSD 
"from his Vietnam experience."

In September 2003, the veteran's complaints included 
insomnia, cold sweats, paranoia, difficulty managing anger, 
nightmares and flashbacks to Vietnam, a feeling of detachment 
and estrangement from his family, and self-isolation.  He 
also acknowledged suicidal and homicidal ideation with a 
plan.  He had difficulty describing his work environment, 
becoming "noticeably irate" when describing his co-workers.

Following VA outpatient treatment in February 2004, the 
assessment included stable PTSD.

On VA examination in July 2004, the veteran's complaints 
included sleep problems with nightmares, suicide attempts, 
fits of anger, alienation from others, and hitting people who 
surprised him.  The VA examiner reviewed the veteran's claims 
file, including his service medical records and VA medical 
records.  The veteran reported that, during active service, 
he was assigned as a Marine scout with the 3rd Marine 
division, 4th Regiment, 3rd Battalion near the DMZ.  His base 
camp had been in the Dong Ha area for his first 7-8 months in 
country and then he was in the Quang Tri area for the 
remainder of his tour.  "He walked point, searched for 
ambushes, and gathered intelligence as well as escorting 
prisoners to the rear lines."  He had "sporadic" contact 
with the enemy, although his camps received rocket, mortar, 
and artillery fire.  He also identified the death of a close 
friend as an in-service stressor.  Following service 
separation, the veteran worked as a shipping clerk part time 
for 1.5 years until working in a printing plant for 28 years 
until the plant closed in 1998.  He also was active in the 
printing plant union.  He currently was working in a plant.  
He was married once and currently was divorced.  He had been 
with his current girlfriend for 4 years and she lived out-of-
state.  He had no close friends.  He had a 26-year-old son 
whom he did not know about until the boy was 14 or 15 years 
old and never had a close relationship with him.  He spent 
weekends with his girlfriend and worked 12-hour days.  Mental 
status examination of the veteran showed full orientation, an 
exaggerated startle response, hypervigilant behaviors, normal 
speech, no obvious deficits in cognitive or memory 
functioning, no evidence of perceptual distortions, 
delusions, paranoid ideation, or other symptoms of psychosis, 
and no current suicidal or homicidal ideation.  The veteran's 
GAF score was 55, indicating moderate symptoms.  The VA 
examiner noted that, overall, the veteran's PTSD symptoms had 
resulted in only mild impairment in his occupational 
functioning.  The diagnoses included chronic PTSD.

On VA outpatient treatment in August 2004, the veteran 
complained of difficulty interacting with co-workers and 
tolerating public places.  The veteran reported engaging in 
periodic binge drinking.  He currently was employed as a line 
supervisor at a plant.  He still was with his girlfriend.  
Mental status examination of the veteran showed fleeting 
thoughts of suicidal ideation without an intent or plan, 
abstract homicidal ideation "when talking about people who 
startle him, or at perceived disrespectful behavior" but no 
intent or plan, full orientation, no evidence of psychosis or 
formal thought disorder, and no delusions or hallucinations.  
The veteran's GAF score was 55.  The impressions included 
PTSD.

In June 2005, the veteran complained of irritability, low 
mood, easy to fuse anger, hyperarousal, and sleep 
disturbance.  He slept on average 3 hours per night.  Mental 
status examination of the veteran showed full orientation, no 
suicidal ideation or plan, coherent, logical speech with no 
evidence of phobic, paranoid, or psychotic content.  The 
veteran's self-care and activities of daily living were 
within normal limits.  His GAF score was 55.  The diagnoses 
included PTSD.

The veteran was treated on an outpatient basis for PTSD at a 
Vet Center in 2004 and 2005.  These records show continuing 
outpatient treatment for PTSD symptoms.

On VA examination on July 19, 2007, the veteran complained of 
recurrent and intrusive distressing recollections of his 
Vietnam service.  The VA examiner reviewed the veteran's 
claims file, including his service medical records.  The 
veteran's left leg shook up and down throughout almost the 
entire examination and he appeared very anxious.  He 
experienced PTSD nightmares about 3 times a week and woke up 
with night sweats 3 times a week.  He also reported 2-
3 flashbacks per week and panic attacks without a trigger 
about 1-2 times per week.  He reported living like a hermit 
with his estranged girlfriend of 7 years in separate rooms.  
He was unable to relax and constantly was on guard.  He was 
employed as a furniture mover.  He reported that he had seen 
his son from his marriage twice.  He had given up activities 
he previously found enjoyable.  Mental status examination of 
the veteran showed full orientation, crying off and on during 
the interview, no inappropriate behavior, normal speech, no 
irrelevant, illogical, or obscure speech patterns, no 
impairment of thought processes or communication, a report of 
"seeing shadows, particularly at night," perimeter checks 
at night when unable to sleep, and significant problems with 
impulse control.  The VA examiner commented that the it was 
more likely that the veteran's mood disorder was secondary to 
his PTSD.  The veteran's GAF score was 44, indicating serious 
symptoms.  The diagnoses included PTSD.

The Board finds that the preponderance of the evidence is 
against an initial rating greater than 30 percent prior to 
July 19, 2007, and greater than 70 percent thereafter for 
PTSD.  The medical evidence shows that, prior to July 19, 
2007, the veteran's PTSD is manifested by, at worst, 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks.  In November 2002, 
although the veteran complained of insomnia, the assessment 
included mild PTSD.  Following VA outpatient treatment in 
February 2004, the veteran's PTSD was stable.  In July 2004, 
the veteran reported that he had worked in a printing plant 
for 28 years until the plant closed in 1998 and had been 
active in the printing plant union.  He also currently was 
working in a different plant.  Although he currently was 
divorced and had no close friends, the veteran also had been 
with his current girlfriend for four years and spent weekends 
with her.  Mental status examination showed full orientation, 
an exaggerated startle response, normal speech, no obvious 
cognitive or memory deficits, no evidence of delusions, 
paranoid ideation, or other symptoms of psychosis, and no 
current suicidal or homicidal ideation.  The veteran's GAF 
score was 55, indicating, at worst, moderate symptoms.  The 
VA examiner opined that, overall, the veteran's PTSD symptoms 
only had resulted in mild occupational impairment.  In August 
2004, the veteran reported engaging in periodic binge 
drinking.  He was employed as a line supervisor at a plant 
and still was with his girlfriend.  Mental status examination 
showed fleeting thoughts of suicidal ideation without an 
intent or plan, abstract homicidal ideation "when talking 
about people who startle him, or at perceived disrespectful 
behavior" but no intent or plan, full orientation, no 
evidence of psychosis or formal thought disorder, and no 
delusions or hallucinations.  The veteran's GAF score was 
unchanged.  Because the veteran's service-connected PTSD is 
not manifested by occupational and social impairment with 
reduced reliability and productivity or with deficiencies in 
most areas (i.e., a 50 or 70 percent rating) and also is not 
totally disabling, the Board finds that the criteria for an 
initial rating greater than 30 percent prior July 19, 2007, 
for PTSD is not warranted.  See 38 C.F.R. § 4.130, DC 9411 
(2008).

As noted, on VA examination in July 19, 2007, the veteran's 
service-connected PTSD had worsened and resulted in 
obsessional rituals and impaired impulse control; these 
worsening symptoms appear to be the basis for the higher 
70 percent rating assigned by the RO.  Id.  In July 2007, he 
reported experiencing PTSD nightmares and waking up with 
night sweats about 3 times a week and experiencing 
2-3 flashbacks per week and panic attacks without a trigger 
about 1-2 times per week.  He lived like a hermit with his 
estranged girlfriend of 7 years in separate rooms.  He was 
unable to relax and constantly was on guard.  Apparently, he 
had left his previous plant job and was employed as a 
furniture mover.  He also had given up activities which he 
previously found enjoyable.  Mental status examination showed 
crying off and on during the interview, no inappropriate 
behavior, normal speech, no irrelevant, illogical, or obscure 
speech patterns, no impairment of thought processes, a report 
of "seeing shadows, particularly at night," a report of 
conducting perimeter checks at night when he was unable to 
sleep, and significant problems with impulse control.  The 
veteran's GAF score was 44, indicating serious symptoms.  
Because the veteran's service-connected PTSD is not 
manifested by total occupational and social impairment (i.e., 
a 100 percent rating), the Board finds that the criteria for 
an initial rating greater than 70 percent since July 19, 
2007, for PTSD also is not warranted.  Id.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  See 
38 C.F.R. § 3.321(b)(1) (2008).  There has been no showing by 
the veteran that his service-connected PTSD has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  For example, the veteran has been 
employed throughout the pendency of this appeal.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Finally, the Board notes that the evidence of record from the 
day the veteran filed these claims to the present also 
supports the conclusion that he is not entitled to additional 
increased compensation for his service-connected PTSD at any 
other time within the appeal period.  As the preponderance of 
the evidence is against the veteran's claim, the benefit-of- 
the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990)


ORDER

Entitlement to an initial rating greater than 30 percent 
prior to July 19, 2007, and greater than 70 percent 
thereafter, for PTSD is denied.


REMAND

The veteran contends that he incurred chloracne as a result 
of in-service exposure to herbicides.  

As noted in the Introduction, in the currently appealed 
rating decision issued in July 2004, the RO denied service 
connection for chloracne as due to in-service herbicide 
exposure.  In statements on a signed VA Form 21-4138, dated 
on September 3, 2004, and date-stamped as received by the RO 
on September 13, 2004, the veteran expressed disagreement 
with the denial of this claim.  Although the veteran's former 
service representative, AMVETS, attempted to withdraw the 
appeal on this issue in February 2005, it appears that the 
veteran was not informed of this attempted withdrawal.  
Further it appears that the RO accepted the withdrawal 
regarding the chloracne issue but not the PTSD rating.  A 
statement from the veteran dated in February 2007 indicates 
that he continues to disagree with the denial of service 
connection for chloracne.  A Statement of the Case (SOC) on 
this issue is not of record.  Where a claimant files a notice 
of disagreement and the RO has not issued an SOC, the issue 
must be remanded to the RO for an SOC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish the veteran and his service 
representative an appropriate statement of 
the case and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issue of 
entitlement to service connection for 
chloracne as due to in-service herbicide 
exposure.  This issue should be returned 
to the Board for appellate review only if 
he files a timely substantive appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


